Exhibit Number Description 99.2 Schedule of Consolidated Statements of Cash Flows Line Item Reclassification dated December 4, 2007 The effects of the restatement of the Consolidated Statements of Cash Flows for the years ended March 31, 2007, 2006 and 2005, respectively, are reflected in the following tables: For the Year Ended March 31, 2007 As Reported Adjustment As Restated Cash Flows from Operating Activities Net cash (used for) provided from operating activities $ (1,356,915 ) $ - $ (1,356,915 ) Cash Flows from Investing Activities Purchases of available for sale securities - (17,300,000 ) (17,300,000 ) Sale of available for sale securities - 20,025,000 20,025,000 Net cash provided from investing activities 45,361 2,725,000 2,770,361 Cash Flows from Financing Activities Net cash used for financing activities (872,854 ) - (872,854 ) Net (Decrease) Increase in Cash and Cash Equivalents (2,184,408 ) 2,725,000 540,592 Cash and Cash Equivalents at beginning of year 8,947,777 (8,175,000 ) 772,777 Cash and Cash Equivalents at end of year $ 6,763,369 $ (5,450,000 ) $ 1,313,369 For the Year Ended March 31, 2006 As Reported Adjustment As Restated Cash Flows from Operating Activities Net cash (used for) provided from operating activities $ (3,275,978 ) $ - $ (3,275,978 ) Cash Flows from Investing Activities Purchases of available for sales securities - (14,550,000 ) (14,550,000 ) Sale of available for sales securities - 15,925,000 15,925,000 Net cash provided from investing activities 1,509,125 1,375,000 2,884,125 Cash Flows from Financing Activities Net cash used for financing activities (98,862 ) - (98,862 ) Net (Decrease) Increase in Cash and Cash Equivalents (1,865,715 ) 1,750,000 (490,715 ) Cash and Cash Equivalents at beginning of year 10,813,492 (9,550,000 ) 1,263,492 Cash and Cash Equivalents at end of year $ 8,947,777 $ (8,175,000 ) $ 772,777 For the Year Ended March 31, 2005 As Reported Adjustment As Restated Cash Flows from Operating Activities Net cash (used for) provided from operating activities $ (2,246,925 ) $ - $ (2,246,925 ) Cash Flows from Investing Activities Purchases of available for sale securities - (1,300,000 ) (1,300,000 ) Sale of available for sale securities - 2,150,000 2,150,000 Net cash (used for) provided from investing activities (249,229 ) 850,000 600,771 Cash Flows from Financing Activities Net cash used for financing activities (235,264 ) - (235,264 ) Net (Decrease) Increase in Cash and Cash Equivalents (2,731,418 ) 850,000 (1,881,418 ) Cash and Cash Equivalents at beginning of year 13,544,910 (10,400,000 ) 3,144,910 Cash and Cash Equivalents at end of year $ 10,813,492 $ (9,550,000 ) $ 1,263,492 The effects of the restatement of the un-audited Consolidated Statements of Cash Flows for the quarters ended June 30, 2007 and 2006, respectively, are reflected in the following table: For the Three Months Ended June 30, 2007 As Reported Adjustment As Restated Cash Flows from Operating Activities Net cash (used for) provided from operating activities $ (503,167 ) $ - $ (503,167 ) Cash Flows from Investing Activities Purchases of available for sale securities - (1,525,000 ) (1,525,000 ) Sale of available for sale securities - 2,075,000 2,075,000 Net cash provided from investing activities 244,523 550,000 794,523 Cash Flows from Financing Activities Net cash used for financing activities (16,945 ) - (16,945 ) Foreign currency translation 21,326 - 21,326 Net (Decrease) Increase in Cash and Cash Equivalents (254,263 ) 550,000 295,737 Cash and Cash Equivalents at beginning of period 6,763,369 (5,450,000 ) 1,313,369 Cash and Cash Equivalents at end of period $ 6,509,106 $ (4,900,000 ) $ 1,609,106 For the Three Months Ended June 30, 2006 As Reported Adjustment As Restated Cash Flows from Operating Activities Net cash (used for) provided from operating activities $ (946,762 ) $ - $ (946,762 ) Cash Flows from Investing Activities Purchases of available for sale securities - (3,500,000 ) (3,500,000 ) Sale of available for sale securities - 4,750,000 4,750,000 Net cash provided from investing activities 165,895 1,250,000 1,415,895 Cash Flows from Financing Activities Net cash used for financing activities (3,864 ) - (3,864 ) Foreign currency translation (19,100 ) - (19,100 ) Net (Decrease) Increase in Cash and Cash Equivalents (803,831 ) 1,250,000 446,169 Cash and Cash Equivalents at beginning of period 8,947,777 (8,175,000 ) 772,777 Cash and Cash Equivalents at end of period $ 8,143,946 $ (6,925,000 ) $ 1,218,946
